DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 3-6, filed 06/22/2022, with respect to Casavant (US PGPUB 2018/0010617 A1) have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of 03/30/2022 has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
Lines 10-13 recites, “a thermal conductivity k1 and a specific heat c1 of a material constituting the rotary body and a thermal conductivity k2 and a specific heat c2 of a material constituting the stationary body satisfy a relationship represented by a following formula (A); k1/c1 ≤ k2/c2 … formula (A)
The thermal conductivity of a material is known to be variable depending on the temperature of the material as well as the material itself (See Thermal Conductivity Values: Fig. 2, included below which shows example thermal conductivities on the y-axis and temperatures on the x-axis). Not only are they temperature dependent, but each material has different general curve as well (see iron compared to brass). 

    PNG
    media_image1.png
    536
    748
    media_image1.png
    Greyscale

The specific heat of a material is known to be variable depending on the temperature of the material as well as the material itself (See, Investigations of temperature dependences of electrical resistivity and specific heat capacity of metals, Figs. 4-6, included below which shows example heat capacities on the y-axis and temperatures on the x-axis) Not only are they temperature dependent, but each material has different general curve as well (See copper compared to platinum).
The Examiner additionally notes that temperatures can vary in a supercritical C0_2 gas turbine engine.
Therefore, a person of ordinary skill in the art would be unable to ascertain through the claim what the composition of the materials are; as both the thermal conductivities and specific heats will vary as function of temperature, the relationship k1/c1 ≤ k2/c2 could be true at one temperature and false at another temperature, and a person of ordinary skill would not be appropriately apprised that they are in fact infringing on the claimed invention.

    PNG
    media_image2.png
    453
    541
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    422
    557
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    431
    566
    media_image4.png
    Greyscale



Claim 2 is rejected based on its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./               Examiner, Art Unit 3745                                                                                                                                                                                         
/KENNETH BOMBERG/               Supervisory Patent Examiner, Art Unit 3745